11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Callaway Safety Equipment Co., Inc.
            Appellant
Vs.                  No. 11-04-00070-CV -- Appeal from Ector County
Mike Hickman
            Appellee
 
            Callaway Safety Equipment Co., Inc. has filed in this court a motion to dismiss its appeal. 
Callaway states that the parties have settled all controversy between them.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
April 29, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.